EXHIBIT 11
                           Declaration for Inter Partes Review of USP 7,432,891

IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re Inter Partes Review of:         )
U.S. Patent No. 7,432,891             )
Issued: October 7, 2008               )
Application No.: 10/689,352           )
                                      )

For: Active matrix drive circuit



DECLARATION OF MILTIADIS HATALIS, PH.D. IN SUPPORT OF
          PETITION FOR INTER PARTES REVIEW
               OF U.S. PATENT NO. 7,432,891




                                                                            LG Display Co., Ltd.
                                                                                   Exhibit 1024
                                                                                      Page 001
                            Declaration for Inter Partes Review of USP 7,432,891

line. See id., 3:1-3 (“The simplest drive scheme for an organic EL panel is to have

the organic display medium sandwiched between two sets of orthogonal electrodes

(rows and columns).”).

      75.   A particular row is selected by bringing it to some positive voltage

while all unselected row lines remain at ground. Then, a voltage is applied to each

column line. Each OLED along the selected row line will illuminate if the voltage

on the row line (assuming the anode of the OLEDs are connected to the row line)

minus the voltage on the column line is greater than the forward voltage of the

OLED, and the greater the voltage the greater the illumination will be. For all

unselected row lines, the OLED’s will be switched off and no current will flow due

to the nonlinear characteristic of the OLED. Specifically, due to the nonlinear

characteristic of the OLEDs, the OLEDs with a grounded anode and a positive

cathode voltage will have effectively no current flowing, as the voltage across the

diode will be negative and thus less than the minimum positive voltage, i.e. the

“forward voltage.” As discussed above, the voltage across the diode (i.e. the

difference anode voltage minus cathode voltage) must be above the diode’s “forward

voltage” for current to flow. This is in contrast with a linear element such as a

resistor, which would have a negative current flowing if arranged in the same way.

      76.   The ’891 patent discloses that the current measuring and voltage

regulating circuit includes a “current measuring circuit at the conductor S” (’891



                                        38
                                                                                LG Display Co., Ltd.
                                                                                       Exhibit 1024
                                                                                          Page 043
                              Declaration for Inter Partes Review of USP 7,432,891

patent, 3:28-31) for measuring the tapped and supplied drive current, but does not

explain the circuitry used for that current measurement. Id., 3:28-31, 3:9-12.

Looking at the patent figure, there is a box labeled “U/I” (a current-to-voltage

converter, using the symbol U for voltage and I for current) that converts the output

current to a voltage signal that is representative of the amount of current (i.e., it

“measures” the current, id., 2:4-7). The voltage signal is compared to a “nominal

value” by “compar[a]tor 12.” This “nominal value” corresponds to a desired gate

voltage for T1 that will produce a “desired value” for the drive current to the OLED.

’891 patent, 3:16-20; see also id., 2:4-7.

      77.    The ’891 patent states that as a result of the voltage comparison in

comparator 12, a “corresponding correcting signal is provided at the input of the

image point circuit” by the CMVRC. Id., 2:13-16. This correcting signal is a

“voltage signal at the data conduit D,” so that the voltage at the gate of T1 (through

T2) is at a level corresponding to a “desired value” in the current. Id., 3:16-21.

      78.    The current output of T1 is a function of the gate voltage of T1: as the

gate voltage of T1 changes, the amount of current output by T1 changes accordingly.

Id. 3:20-21. In other words, T1 is operated as a controllable current source rather

than being used as a switch as discussed above in the Technical Background section.

Thus, the ’891 patent states that it “regulate[s]” the “drive current” to a “desired

value” by using current feedback (also referred to as “feedback coupling”), where



                                             39
                                                                                     LG Display Co., Ltd.
                                                                                            Exhibit 1024
                                                                                               Page 044
LG Display Co., Ltd.
       Exhibit 1024
          Page 182
